C&RSALAMNDOCBEBIEKSDA Becumanttizts Hind OoReeb 1Paugyb of bf 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF SHERVIN
PISHEVAR FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN) FOREIGN | Case No, 19-ne-00503-JGK-SDA

PROCEEDINGS PURSUANT TO 28
U.S.C. E782

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Fed. R: Civ. P. 4 fa)(E(A)GD, it is stipulated between SHERVIN PISHEVAR
and Respondent MARCUS BARAM, by and through their undersigned counsel, that the above-
captioned action is hereby DISMISSED WITH PREJUDICE, with each party bearing their own

costs and attomeys’ fees.

Respectfully submitted this 30" day of June, 2021:

 

 

 

SHERVIN PISHEVAR:
, f ffs —? fs!
Ut im De

‘sf Lugas| V.MBento Megan H. Daneshrad
mdaneshrad@MOSESSINGER COM

Lucas V.M. Bento Moses & Singer LLP

lucasbento@quinnemanuel.com The Chrysler Building; 405 Lexington

QUINN EMANUEL URQUHART & Avenue

SULLIVAN, LLP New York, New York 10174

S51 MADISON AVENUE, FLOOR 22 Telephone: (212) 554-7859

NEW YORK, NY 10010 Facsimile: (212) 554-7700

Telephone: (212) 849-7000

Facsimile: (212) 849-7100 | thy (eo, bh | ha el

 

 

 

 

USDS'SDNY'S BARAM
DOCUMENT
ELECTRONICALLY FILED

DOC #: é (30/2 SC

 

 

 

 

 

 

 
